Citation Nr: 1442399	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-34 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1958 to June 1959.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that in essence reopened the claims of service connection for bilateral hearing loss and tinnitus, but denied them on de novo review.  These matters were previously before the Board in March 2014 when they were remanded for additional development.

Although the RO implicitly reopened the Veteran's claims by deciding the issues on the merits, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for hearing loss and tinnitus (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed May 2006 rating decision denied the Veteran service connection for bilateral hearing loss and tinnitus based essentially on findings that such disabilities were not shown to be related to his service; it was also not shown that the Veteran had a hearing loss disability.
2.  Evidence received since the May 2006 rating decision includes the Veteran's presumed credible statements that he was exposed to noise trauma in service and evidence of diagnoses of hearing loss and tinnitus; it relates to unestablished facts necessary to substantiate claims of service connection for hearing loss and tinnitus; and raises a reasonable possibility of substantiating such claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.   New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as this decision grants that portion of the claims that is addressed on the merits (i.e. reopens the claims), there is no reason to belabor the impact of the VCAA on the matters as any notice or duty to assist omission is harmless.  

The record suggests that the Veteran's service treatment records have been lost.  Consequently, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  



Legal Criteria, Factual Background, and Analysis

A May 2006 rating decision denied the Veteran's original claims of service connection for bilateral hearing loss and tinnitus based essentially on findings that such disabilities were not shown to be related to his service.  The evidence then in the record also did not show that the Veteran had diagnoses of hearing loss and tinnitus.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Evidence of record at the time of the May 2006 rating decision included the Veteran's Form DD-214, which identified his military occupational specialty as basic trainee, and his and his wife's statements.  The Veteran alleged that his hearing loss began in 1959 and his tinnitus began in 1958 (apparently during service).  In a December 2005 statement, his wife had reported that she noticed the Veteran's hearing difficulties for the last seven years.  The Veteran did not submit any new evidence in the year following that decision.

Evidence received since the May 2006 rating decision includes the Veteran's statement that he was exposed to heavy artillery fire and grenades exploding in close proximity in service, and the report of a May 2012 VA examination which shows bilateral hearing loss and tinnitus.  Pursuant to the Board's March 2014 remand for allegedly pertinent private medical records identified by the Veteran, the RO secured a medical record from a private audiologist, Dr. Debra K. Griffin, with a notation that the Veteran was seen only once in her office.  

As the claims were previously denied because the RO had found that any hearing loss and tinnitus were unrelated to service (and because there were no diagnoses of such disabilities), for evidence to be new and material, it must relate to such unestablished facts, i.e., it must tend to show that the Veteran has bilateral hearing loss and tinnitus which might be related to service.

Reviewing the additional evidence received since the May 2006 rating decision, the Board finds that it is both new and material.  There are now medical diagnoses of hearing loss and tinnitus.  Furthermore, in statements (that must be considered credible for the purpose of reopening) the Veteran reported (and significantly the RO has conceded) that he was exposed to acoustic trauma in service, a known etiological factor for hearing loss and tinnitus.  Hence the new evidence shows that the Veteran's hearing loss and tinnitus may be related to service and, particularly in light of the "low threshold" standard under Shade, raises a possibility of substantiating the claims.  Accordingly, the Board finds that the additional evidence received is both new and material, and that the claims of service connection for bilateral hearing loss and tinnitus may be reopened.  


ORDER

The appeal to reopen claims of service connection for bilateral hearing loss and tinnitus is granted.
REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his now reopened claims.  See 38 C.F.R. § 3.159.  

In his January 2006 claim for service connection, the Veteran reported that his tinnitus began in 1958 and that his hearing loss began in 1959 (i.e., both during service).  On May 2012 VA audiological examination, he was unable to recall when his tinnitus began.  (It does not appear that he was asked to state when he first noticed a decrease in hearing.)

On July 2009 private audiological evaluation and on May 2012 VA audiological examination, bilateral sensorineural hearing loss was diagnosed; the May 2012 VA audiological examination included a diagnosis of tinnitus.  The VA examiner indicated that she could not provide an opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resort to mere speculation based on the fact that his service treatment records were destroyed by fire and there were no records to determine if acoustic trauma had occurred.  Because it has been conceded by VA (the RO in its determination on the claims to reopen) that the Veteran was exposed to acoustic trauma in service, that opinion was based on an incomplete record and is inadequate for rating purposes.  

Accordingly, another VA audiological evaluation to secure an adequate nexus opinion in this matter is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an audiological evaluation of the Veteran to determine the likely etiology of his bilateral hearing loss and tinnitus.  The Veteran's record must be reviewed by the examiner.  The RO must advise the examiner of the nature of the acoustic trauma to which it has found the Veteran was exposed in service.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:  

 (a) Please identify the likely etiology for the Veteran's hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service (and acknowledged exposure to noise trauma therein)?  

(b) If the Veteran's current hearing loss is determined to not likely be due to exposure to noise in service, please identify the etiology considered more likely and why that is so.

(c) Please identify the likely etiology for the Veteran's tinnitus.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service (and acknowledged exposure to noise trauma therein)?  

(d) If the tinnitus is determined to not likely be related to noise trauma in service, please identify the etiology considered more likely and why that is so.

The examiner must explain the rationale for all opinions in detail.  If any opinion sought cannot be offered, the examiner must explain why that is so.

2.  The AOJ should then review the record and readjudicate de novo the claims of service connection for hearing loss and tinnitus.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


